Citation Nr: 0728954	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-25 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to a rating in excess of 30 percent for major 
depressive disorder with anxiety prior to April 14, 2006.

2. Entitlement to a rating in excess of 50 percent for major 
depressive disorder with anxiety from April 14, 2006.

3. Entitlement to an effective date prior to April 30, 2002 
for the grant of service connection for major depressive 
disorder with anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1986 to July 1989.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2003 rating decision of the Philadelphia RO that granted 
service connection for major depressive disorder with 
anxiety, rated 30 percent, effective from April 30, 2002.  In 
March 2006, a hearing was held before a Decision Review 
Officer (DRO) at the RO.  An August 2006 rating decision 
increased the rating to 50 percent, effective from April 14, 
2006.  In May 2007, a Travel Board hearing was held before 
the undersigned.  Transcripts of the DRO and Travel Board 
hearings are of record.

The issues of the ratings for major depressive disorder with 
anxiety prior to and from April 14, 2006 are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if any action 
on his part is required.


FINDING OF FACT

The first communication from the veteran evidencing intent to 
file a claim of service connection for major depressive 
disorder was received on April 30, 2002, more than a year 
after his separation from active duty.  


CONCLUSION OF LAW

An effective date prior to April 30, 2002 for the award of 
service connection for major depressive disorder with anxiety 
is not warranted.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
and an effective date for the award, statutory notice had 
served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A June 2005 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an 
earlier effective date for the award; an August 2006 
supplemental SOC (SSOC) readjudicated the matter after the 
appellant and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  Neither the 
veteran nor his representative has alleged that notice in 
this case was less than adequate.

All evidence relevant to the veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The veteran has not identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  An exception to this rule arises 
when such claim is received within one year after separation 
from service, in which case the effective date of the award 
is the day following separation from service.  38 C.F.R. 
§ 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).
The veteran seeks to have his award of service connection for 
psychiatric disability retroactive to July 1989 (when he was 
discharged from service).  He testified at the May 2007 
hearing that he has had major depressive disorder since 
service and that he would have filed a claim earlier except 
that he was unable to get information about how to file a 
claim.  While it may well be that the veteran would have 
filed his claim seeking service connection sooner if he had 
been aware of the process, the Board is precluded from 
awarding benefits where they are not allowed by statute.  See 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (finding where a 
statute specifically provided an effective date as the date 
of application, an earlier effective date was not allowed 
under equitable estoppel because payment of government 
benefits must be authorized by statute).  There is no 
statutory authority that would allow VA to grant the veteran 
an earlier effective date for the reason he has alleged.  See 
Shields v. Brown, 8 Vet. App. 346, 351 (1995) (rejecting 
appellant's argument that she was prevented from filing a 
timely claim because of advice from a local veterans' service 
office); see also Townsend v. Brown, 9 Vet. App. 258, 260 
(1996) (finding that a Notice of Appeal to the Court was 
untimely and that it was irrelevant that the appellant had 
relied on advice from a local veterans service office 
regarding the time limit for filing a Notice of Appeal).  As 
neither the veteran nor his representative actually filed a 
formal or informal claim for benefits at the time of 
discharge from service or within the first year following, he 
is not entitled to an effective date (and payment of 
benefits) from the time of discharge from service.  

The veteran's claim of service connection for major 
depressive disorder was not received by VA until April 30, 
2002.  The claims file does not contain any communication 
from the veteran or his representative that may be reasonably 
construed as a formal or informal claim for benefits received 
prior to that date.  See 38 C.F.R. §§ 3.151, 3.155.  It is 
not alleged that an earlier claim was filed.

In summary, the critical facts in this matter are not in 
dispute, and based on such facts governing law does not 
provide authority for an effective date earlier than that 
granted by the RO.  The law is dispositive in this matter, 
and the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1996).


ORDER

An effective date prior to April 30, 2002 for the grant of 
service connection for major depressive disorder with anxiety 
is denied.  


REMAND

At the May 2007 hearing, the veteran testified that his 
symptoms had worsened since his most recent VA examination in 
April 2006.  In light of these allegations of worsening, the 
veteran should be afforded another VA examination.  38 C.F.R. 
§ 3.327(a).

This appeal is from the initial rating assigned for a 
disability with the award of service connection for such 
disability; hence, staged ratings may be applied when 
warranted and the RO has already granted a "staged" rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A review of the 
record reveals that treatment records remain outstanding from 
both rating "stages".  At the May 2007 hearing, the veteran 
testified that he was currently seeking monthly treatment at 
VA and that his doctor was going to be changing his 
medication again in a few weeks since he had been having 
problems with his current medication.  VA treatment records 
are constructively of record, may be pertinent to the issue 
of whether the veteran is entitled to a rating in excess of 
50 percent from April 14, 2006, and must be secured.

On April 2006 VA examination, the veteran reported that he 
was hospitalized for five days in May 2005 and for a week in 
November 2005; both of these inpatient hospitalizations were 
at the Eastern Psychiatric Facility in Philadelphia and 
occurred because the veteran was having suicidal ideations.  
Treatment records from these inpatient stays have not been 
associated with the claims file and may be pertinent to the 
issue of whether the veteran is entitled to a rating in 
excess of 30 percent prior to April 14, 2006.  Additionally, 
2003 VA treatment records show that he reported attending 
drug treatment programs at the University of Pennsylvania.  
If records were generated during such treatment, they may 
also be pertinent to his claim.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify any additional psychiatric 
treatment or evaluation that is not already 
of record and to provide any releases 
necessary to obtain records of such 
treatment or evaluation.  Of particular 
interest are records from the Eastern 
Psychiatric Facility in Philadelphia and 
from any substance abuse treatment 
programs.  The RO should obtain complete 
records of all such treatment and 
evaluation from all sources identified by 
the veteran.  If any records are 
unavailable, an explanation should be 
incorporated in the claims file.  The RO 
should update the record with any VA 
treatment records since May 2006.  

2.  The RO should then arrange for the 
veteran to be afforded a psychiatric 
examination to ascertain the current 
severity of his major depressive disorder 
with anxiety.  The veteran's claims folder 
must be reviewed and considered by the 
examiner in conjunction with the 
examination.  All findings must be reported 
in detail.  The examiner should identify 
all of the veteran's psychiatric symptoms, 
note their frequency and severity, and 
opine regarding the degree of functional 
impairment associated with the symptoms 
found.  The examiner should explain the 
rationale for all opinions given.

3.  The RO should then re-adjudicate both 
"stages" of the increased rating claim (to 
include consideration of whether any 
additional "stages" may be warranted.  If 
the benefit sought is not granted to the 
veteran's satisfaction, the RO should issue 
an appropriate SSOC and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


